811 A.2d 565 (2002)
MOUNT OLIVET TABERNACLE CHURCH, Appellee
v.
EDWIN WIEGAND DIVISION; Emerson Electric Company, Appellant.
Supreme Court of Pennsylvania.
Argued October 21, 2002.
Decided November 13, 2002.
Reargument Denied December 27, 2002.
Maureen Murphy McBride, John J. Cunningham, William H. Lamb, James C. Sargent, Westchester, for appellants, Edwin Wiegand Div.; Emerson Elec. Co.
James Michael Beck, Philadelphia, for appellant amicus curiae, Product Liability Advisory Council, Inc.
Gregory Barton Abeln, Carlisle, for appellant amicus curiae, Washington Legal Foundation (WLF) and PA Chamber of Business and Industry.
Margaret S. Woodruff, Philadelphia, for appellant amicus curiae, Nat. Ass'n of Mfrs.
Gaele M. Barthold, Richard W. Yost, Philadelphia, for appellee, Mount Olivet Tabernacle Church.
Before ZAPPALA, C.J., and CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM.
The Order of the Superior Court is affirmed. The Petition for Permission to File Post-Submission Communication in Accordance with Pa.R.A.P. 2501(a) is granted.
Justice EAKIN did not participate in the consideration or decision of this case.